NEWTOWN LANE MARKETING, INCORPORATED

 

Stock Option Agreement

(this “Agreement”)

Dated: May 22, 2013

(“Grant Date”)

 

NEWTOWN LANE MARKETING, INCORPORATED, a Delaware corporation (the “Company”),
hereby grants to Kirk M. Warshaw (the “Optionee”), a stock option to purchase a
total of 52,008 shares of the Company's Common Stock, par value $.001 per share
(the “Common Stock”), at a the price of $ 0.02 per share (the “Exercise Price”).

 

1.       Term.

          This option shall expire ten (10) years from the date hereof (the
“Termination Date”).

 

2.       Characterization of Options.

          The option granted pursuant to this Agreement is intended to
constitute a non-qualified option, subject to §83 of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

3.       Exercise of Options.

 

          (a)       This Option may be exercised at any time on or after the
date hereof, in whole or in part with respect to all of the shares covered by
this Agreement.

 

          (b)       To the extent vested prior to the Termination Date, this
option shall be exercisable by written notice of such exercise, in the form
prescribed by the Board, to the Secretary or Treasurer of the Company at its
principal office. The notice shall specify the number of shares of Common Stock
for which the option is being exercised (which number, if less than all of the
shares then subject to exercise, shall be 50 or a multiple thereof) and shall be
accompanied by payment (i) in cash or by check in the amount equal to the
Exercise Price multiplied by the number of shares to be purchased upon exercise,
or (ii) in such other manner as the Board shall deem acceptable. No shares shall
be delivered upon exercise of any option until all laws, rules and regulations
which the Board may deem applicable have been complied with.

 

          (c)       The Optionee shall not be considered a record holder of the
Common Stock issuable pursuant to this Agreement for any purpose until the date
on which he is actually recorded as the holder of such Common Stock in the
records of the Company.

 

          (d)       To the extent vested, prior to the Termination Date, this
option shall be exercisable only so long as the Optionee shall continue to be
affiliated with the Company and within the ninety (90) day period after the date
of termination of the Optionee’s affiliation with the Company, to the extent
vested on the date of such termination; provided however, such termination was
without cause.



1

 

 

 

(e)Notwithstanding the provision of Section 3(d) above:

 

(i) In the event the Optionee is unable to continue his affiliation with the
Company due to his total and permanent disability (as defined in §105(d)(4) of
the Code), this option may be exercised, to the extent vested on the date of
such disability, within the ninety (90) day period from the date of disability;

 

(ii) In the event of death of the Optionee, this option may be exercised, to the
extent vested on the date of death, at any time within twelve (12) months
following the date of death by the Optionee's estate or by a person who acquired
the right to exercise this option by bequest or inheritance; provided that at
the time of his death the Optionee was affiliated with the Company; and

 

(iii) In the event the Optionee’s affiliation with the Company is terminated for
cause, this option may be exercised, to the extent vested on the date of such
termination, within the thirty (30) day period after the date of such
termination.

 

Notwithstanding the provisions of this Section (e), in no event shall this
option be exercisable after the Termination Date.

 

4.       Anti-Dilution Provisions.

 

          (a)       If there is any stock dividend, stock split, or combination
of shares of Common Stock, the number and amount of shares then subject to this
option shall be proportionately and appropriately adjusted; no change shall be
made in the aggregate purchase price to be paid for all shares subject to this
option, but the aggregate purchase price shall be allocated among all shares
subject to this option after giving effect to the adjustment.

 

          (b)       If there is any other change in the Common Stock, including
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation in which
the Company is the surviving corporation, an adjustment, if any, shall be made
in the shares then subject to this option as the Board of Directors of the
Company (the “Board”) may deem equitable. Failure of the Board to provide for an
adjustment pursuant to this subparagraph prior to the effective date of any
Company action referred to herein shall be conclusive evidence that no
adjustment is required in consequence of such action.

 

          (c)       If the Company is merged into or consolidated with any other
corporation, or if it sells all or substantially all of its assets to any other
corporation, then either (i) the Company shall cause provisions to be made for
the continuance of this option after such event, or for the substitution for
this option of an option covering the number and class of securities which the
Optionee would have been entitled to receive in such merger or consolidation by
virtue of such sale if the Optionee had been the holder of record of a number of
shares of Common Stock equal to the number of shares covered by the unexercised
portion of this option, or (ii) the Company shall give to the Optionee written
notice of its election not to cause such provision to be made and this option
shall become exercisable in full (or, at the election of the Optionee, in part)
at any time during a period of 20 days, to be designated by the Company, ending
not more than 10 days prior to the effective date of the merger, consolidation
or sale, in which case this option shall not be exercisable to any extent after
the expiration of such 20-day period.



2

 

 

 

5.       Investment Representation; Legend on Certificates; Special Restriction
on Resale.

          The Optionee agrees that until such time as a registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), becomes effective
with respect to the option and/or the stock, the Optionee is taking this option
and will take the stock underlying this option, for his own account, for
investment and not with a view to the resale or distribution thereof. The
Company shall have the right to place upon the face of any stock certificate or
certificates evidencing shares issuable upon the exercise of this option such
legend as the Board may prescribe for the purpose of preventing disposition of
such shares in violation of the 1933 Act, as now or hereafter provided.

 

6.       Non-Transferability.

          This option shall not be transferable by the Optionee other than by
will or by the laws of descent or distribution, and is exercisable during the
lifetime of the Optionee only by the Optionee.

 

7.       Certain Rights Not Conferred by Option.

          The Optionee shall not, by virtue of holding this option, be entitled
to any rights of a stockholder in the Company.

 

8.       Expenses.

          The Company shall pay all original issue and transfer taxes with
respect to the issuance and transfer of shares of Common Stock pursuant hereto
and all other fees and expenses necessarily incurred by the Company in
connection therewith.

 

9.       Miscellaneous.

          In no event shall this option be exercisable after the Termination
Date. Nothing herein shall be deemed to create any employment agreement or
guaranty of the Optionee’s position with the Company or limit in any way the
Company's right to terminate Optionee's position with the Company at any time.

3

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the date first above
written.

 

  NEWTOWN LANE MARKETING, INCORPORATED                   By: /s/ Arnold P.Kling
      Arnold P. Kling, President  

       

 

Accepted as of the date

first set forth above:

 

 

/s/ Kirk M. Warshaw  

Kirk M. Warshaw, Optionee

 

 

 



4

